      Case 2:21-cv-00615 Document 1 Filed 08/17/21 Page 1 of 15 PageID 1




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION



CATHERINE MANN-SEIPLE, an individual,                  CIVIL ACTION

                    Plaintiff,
                                                       Case No. 2:21-cv-615
v.
                                                       Judge:
FIDELITY NATIONAL TITLE, LLC, a Florida
limited liability company,                             Mag. Judge:

                    Defendant.


               COMPLAINT AND DEMAND FOR JURY TRIAL

      NOW COMES the Plaintiff, CATHERINE MANN-SEIPLE (“MANN-

SEIPLE” or “Plaintiff”), by and through undersigned counsel, and states the

following for her Complaint:

                                 CAUSES OF ACTION

      1.     This is an action brought under the Age Discrimination in

Employment Act (ADEA), and the Florida Civil Rights Act (FCRA) and Florida

common law for (1) age discrimination in violation of the ADEA, (2) age

discrimination in violation of the FCRA, (3) retaliation violation of the ADEA, and

(4) retaliation in violation of the FCRA.




                                            1
     Case 2:21-cv-00615 Document 1 Filed 08/17/21 Page 2 of 15 PageID 2




                                    PARTIES

      2.    The Plaintiff, CATHERINE MANN-SEIPLE (“MANN-SEIPLE”) is

an individual and a resident of Florida who at all material times was employed by

the Defendant.

      3.    Defendant, FIDELITY NATIONAL TITLE, LLC (“Defendant”) is a

Florida limited liability company with a principal place of business located in

North Fort Myers, Florida, and employed MANN-SEIPLE in Lee County, Florida.

      4.    At all material times, the Defendant employed greater than twenty

(20) employees.

                         JURISDICTION AND VENUE

      5.    This Court has jurisdiction of this matter under 28 U.S.C. §1331.

      6.    This Court has supplemental jurisdiction over MANN-SEIPLE’s state

law claims pursuant to 28 U.S.C. §1367.

      7.    Venue is proper in the United States District Court for the Middle

District of Florida because the Plaintiff worked for the Defendant in Lee County,

and the Defendant conducts business in, and some or all of the events giving rise

to Plaintiff’s claims occurred in Lee County, Florida, which is within the Middle

District of Florida. Venue is proper in the Fort Myers Division under Local Rule

1.02(b)(5) since Lee County is within the Fort Myers Division.

      8.    MANN-SEIPLE timely files the instant action pursuant to 29 U.S.C.

Section 626(d), which permits a plaintiff to file claims under the ADEA without

                                          2
        Case 2:21-cv-00615 Document 1 Filed 08/17/21 Page 3 of 15 PageID 3




having received a Notice of Right to Sue from the EEOC. MANN-SEIPLE timely

filed her Charge of Discrimination against the Defendant on or about March 21,

2021.

                           GENERAL ALLEGATIONS

        9.    MANN-SEIPLE began her employment with the Defendant on

September 26, 2000 and was employed as a Branch Manager & Sales Executive.

        10.   MANN-SEIPLE was born in 1955 and thus was well over the age of

40 at the time of her termination by the Defendant.

        11.   MANN-SEIPLE always performed her assigned duties in a

professional manner and was very well qualified for her position.

        12.   MANN-SEIPLE always met and exceeded performance and

productivity goals, and received very good to excellent performance reviews.

        13.   On or about February 27, 2020, the Defendant began discriminating

against MANN-SEIPLE on the basis of her age.

        14.   On that date, the Defendant issued MANN-SEIPLE a falsified

Performance Action Plan designed to induce her resignation.

        15.   MANN-SEIPLE refused to resign and informed the Defendant that

the Performance Action Plan was completely unfair, as she believed it to be pretext

for age discrimination.




                                        3
      Case 2:21-cv-00615 Document 1 Filed 08/17/21 Page 4 of 15 PageID 4




      16.   As a result, on August 20, 2020, the Defendant continued to

discriminate against MANN-SEIPLE based upon her age by suddenly removed

MANN-SEIPLE as branch manager without warning and without cause.

      17.   On August 27, 2020, the Defendant “restructured” MANN-SEIPLE’s

job duties and substantially slashed her compensation.

      18.   As a result, the Defendant caused MANN-SEIPLE’s separation from

employment.

      19.   This was notwithstanding the fact that just days earlier MANN-

SEIPLE had been announced as being in the Top 10% in the entire nation for

production, and only 1 of 5 who had achieved this goal for 10 years in a row, which

MANN-SEIPLE pointed out to the Defendant prior to her separation.

      20.   The Defendant then replaced MANN-SEIPLE with a less-qualified

person much younger than her.

      21.   MANN-SEIPLE was not the subject of any discipline at the time she

objected to the Defendant’s age discrimination.

      22.   At all material times, the Defendant was aware of MANN-SEIPLE’s

age and objections to age discrimination, which are the bases for its discriminatory

employment practices toward her.

                    COUNT I – VIOLATION OF THE ADEA

      23.   Plaintiff incorporates by reference Paragraphs 1-23 of this Complaint

as though fully set forth below.

                                         4
      Case 2:21-cv-00615 Document 1 Filed 08/17/21 Page 5 of 15 PageID 5




          24.   MANN-SEIPLE was an employee and the Defendant was her

employer covered by and within the meaning of the ADEA.

          25.   MANN-SEIPLE is a member of the protected age class (over the age

of 40).

          26.   MANN-SEIPLE was well qualified for the positions she held with the

Defendant.

          27.   Despite her qualifications, MANN-SEIPLE has suffered adverse

employment action in the form of termination.

          28.   A younger person with inferior qualifications and performance

replaced MANN-SEIPLE.

          29.   The Defendant sought applicants for the same position that MANN-

SEIPLE held who were outside of MANN-SEIPLE’s protected class.

          30.   The Defendant has discriminated against MANN-SEIPLE in the

terms and conditions of her employment on the basis of her age, in violation of

ADEA.

          31.   The Defendant engaged in unlawful employment practices in

violation of the ADEA, 29 U.S.C. § 623, by terminating MANN-SEIPLE because of

her age.

          32.   The Defendant’s violations of the law were knowing and willful.

          33.   A causal connection exists between MANN-SEIPLE’s age and her

termination.

                                          5
          Case 2:21-cv-00615 Document 1 Filed 08/17/21 Page 6 of 15 PageID 6




          34.      As a result of the above-described violations of the ADEA, MANN-

SEIPLE has been damaged by the Defendant in the nature of lost wages, salary,

employment benefits, mental/emotional damages and other compensation and is

therefore entitled to recover actual monetary losses, interest at the prevailing rate

and attorney fees.

          35.      MANN-SEIPLE has exhausted her administrative remedies and this

count is timely brought.

   WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right,

and:

   i.           Injunctive relief directing the Defendant to cease and desist from all age

                discrimination of all employees;

   ii.          Back pay and all other benefits, perquisites and other compensation for

                employment which plaintiff would have received had she maintained

                her position with Defendant, plus interest, including but not limited to

                lost salary and bonuses;

   iii.         Front pay, including benefits, insurance costs, benefits costs, and

                retirement benefits;

   iv.          Reimbursement of all expenses and financial losses Plaintiff has incurred

                as a result of Defendant’s actions;

   v.           Declaratory relief declaring the acts and practices of Defendant to be in

                violation of the statute cited above;

                                                6
         Case 2:21-cv-00615 Document 1 Filed 08/17/21 Page 7 of 15 PageID 7




   vi.          Reasonable attorney's fees plus costs;

   vii.         Liquidated damages, and;

   viii.        Such other relief as this Court shall deem appropriate.

   COUNT II – VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT- AGE
                         DISCRIMINATION

          36.      Plaintiff incorporates by reference Paragraphs 1-22 of this Complaint

as though fully set forth below.

          37.      MANN-SEIPLE was an employee and the Defendant was her

employer covered by and within the meaning of the FCRA.

          38.      MANN-SEIPLE is a member of the protected age class (over the age

of 40).

          39.      MANN-SEIPLE was well qualified for the positions she held with the

Defendant.

          40.      Despite her qualifications, MANN-SEIPLE has suffered adverse

employment action in the form of termination.

          41.      A younger person with inferior qualifications and performance

replaced MANN-SEIPLE.

          42.      The Defendant sought applicants for the same positions that MANN-

SEIPLE held who were outside of MANN-SEIPLE’s protected class.




                                               7
         Case 2:21-cv-00615 Document 1 Filed 08/17/21 Page 8 of 15 PageID 8




         43.      The Defendant has discriminated against MANN-SEIPLE in the

terms and conditions of her employment on the basis of her age, in violation of the

FCRA.

         44.      The Defendant engaged in unlawful employment practices in

violation of the FCRA by terminating MANN-SEIPLE because of her age.

         45.      The Defendant’s violations of the law were knowing and willful.

         46.      A causal connection exists between MANN-SEIPLE’s age and her

termination.

         47.      As a result of the above-described violations of the FCRA, MANN-

SEIPLE has been damaged by the Defendant in the nature of lost wages, salary,

employment benefits, mental/emotional damages and other compensation and is

therefore entitled to recover actual monetary losses, interest at the prevailing rate

and attorney fees.

         48.      MANN-SEIPLE has exhausted her administrative remedies and this

count is timely brought.

   WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right,

and:

   i.          Injunctive relief directing the Defendant to cease and desist from all age

               discrimination of all employees;

   ii.         Back pay and all other benefits, perquisites and other compensation for

               employment which plaintiff would have received had she maintained

                                              8
          Case 2:21-cv-00615 Document 1 Filed 08/17/21 Page 9 of 15 PageID 9




                her position with Defendant, plus interest, including but not limited to

                lost salary and bonuses;

   iii.         Front pay, including benefits, insurance costs, benefits costs, and

                retirement benefits;

   iv.          Reimbursement of all expenses and financial losses Plaintiff has incurred

                as a result of Defendant’s actions;

   v.           Declaratory relief declaring the acts and practices of Defendant to be in

                violation of the statute cited above;

   vi.          Reasonable attorney's fees plus costs;

   vii.         Compensatory damages;

   viii.        Punitive damages, and;

   ix.          Such other relief as this Court shall deem appropriate.

                COUNT III – VIOLATION OF THE ADEA- RETALIATION

          49.      Plaintiff incorporates by reference Paragraphs 1-22 of this Complaint

as though fully set forth below.

          50.      Following MANN-SEIPLE’s objection to age discrimination, the

Defendant retaliated by altering the terms and conditions of her employment by

terminating MANN-SEIPLE.

          51.      MANN-SEIPLE’s objection to age discrimination constitute a

protected activity because such requests were in furtherance of rights secured to

her by law.

                                                9
    Case 2:21-cv-00615 Document 1 Filed 08/17/21 Page 10 of 15 PageID 10




      52.    Said protected activity was the proximate cause of the Defendant’s

negative employment actions against MANN-SEIPLE including changed working

conditions, discipline, and ultimately termination.

      53.    Instead of ceasing its disparate treatment based upon age, the

Defendant retaliated against MANN-SEIPLE via changed working conditions,

discipline, and termination.

      54.    The acts, failures to act, practices and policies of the Defendant set

forth above constitute retaliation in violation of the ADEA.

      55.    As a direct and proximate result of the violations of the ADEA, as

referenced and cited herein, MANN-SEIPLE has lost all of the benefits and

privileges of her employment and has been substantially and significantly injured

in her career path.

      56.    As a direct and proximate result of the violations of the ADEA, as

referenced and cited herein, and as a direct and proximate result of the prohibited

acts perpetrated against her, MANN-SEIPLE is entitled to all relief necessary to

make her whole as provided for under the ADEA.

      57.    As a direct and proximate result of the Defendant’s actions, MANN-

SEIPLE has suffered damages, including but not limited to, a loss of employment

opportunities, loss of past and future employment income and fringe benefits,

humiliation, and non-economic damages for physical injuries, mental and

emotional distress.

                                        10
     Case 2:21-cv-00615 Document 1 Filed 08/17/21 Page 11 of 15 PageID 11




      58.     MANN-SEIPLE has exhausted her administrative remedies and this

count is timely brought.

      WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of

right, and:

      i.      Injunctive relief directing Defendant to cease and desist from all

              retaliation against employees who engage in statutorily protected

              acts;

      ii.     Back pay and all other benefits, perquisites and other compensation

              for employment which plaintiff would have received had she

              maintained her position with the Defendant, plus interest, including

              but not limited to lost salary and bonuses;

      iii.    Front pay, including raises, benefits, insurance costs, benefits costs,

              and retirement benefits;

      iv.     Reimbursement of all expenses and financial losses Plaintiff has

              incurred as a result of the Defendant’s actions;

      v.      Declaratory relief declaring the acts and practices of the Defendant to

              be in violation of the statute cited above;

      vi.     Reasonable attorney's fees plus costs;

      vii.    Liquidated damages, and;

      viii.   Such other relief as this Court shall deem appropriate.



                                          11
    Case 2:21-cv-00615 Document 1 Filed 08/17/21 Page 12 of 15 PageID 12




COUNT IV – VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992-
                       RETALIATION

      59.     Plaintiff incorporates by reference Paragraphs 1-22 of this Complaint

as though fully set forth below.

      60.     Following MANN-SEIPLE’s objection to age discrimination, the

Defendant retaliated by altering the terms and conditions of her employment by

terminating MANN-SEIPLE.

      61.     MANN-SEIPLE’s objection to age discrimination constitute a

protected activity because such requests were in furtherance of rights secured to

her by law.

      62.     Said protected activity was the proximate cause of the Defendant’s

negative employment actions against MANN-SEIPLE including changed working

conditions, discipline, and ultimately termination.

      63.     Instead of ceasing its disparate treatment based upon age, the

Defendant retaliated against MANN-SEIPLE via changed working conditions,

discipline, and termination.

      64.     The acts, failures to act, practices and policies of the Defendant set

forth above constitute retaliation in violation of the FCRA.

      65.     As a direct and proximate result of the violations of the FCRA, as

referenced and cited herein, MANN-SEIPLE has lost all of the benefits and




                                         12
     Case 2:21-cv-00615 Document 1 Filed 08/17/21 Page 13 of 15 PageID 13




privileges of her employment and has been substantially and significantly injured

in her career path.

      66.     As a direct and proximate result of the violations of the FCRA, as

referenced and cited herein, and as a direct and proximate result of the prohibited

acts perpetrated against her, MANN-SEIPLE is entitled to all relief necessary to

make her whole as provided for under the FCRA.

      67.     As a direct and proximate result of the Defendant’s actions, MANN-

SEIPLE has suffered damages, including but not limited to, a loss of employment

opportunities, loss of past and future employment income and fringe benefits,

humiliation, and non-economic damages for physical injuries, mental and

emotional distress.

      68.     MANN-SEIPLE has exhausted her administrative remedies and this

count is timely brought.

      WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of

right, and:

      i.      Injunctive relief directing the Defendant to cease and desist from all

              retaliation against employees who engage in statutorily protected

              acts;

      ii.     Back pay and all other benefits, perquisites and other compensation

              for employment which plaintiff would have received had she



                                         13
Case 2:21-cv-00615 Document 1 Filed 08/17/21 Page 14 of 15 PageID 14




         maintained her position with the Defendant, plus interest, including

         but not limited to lost salary and bonuses;

 iii.    Front pay, including raises, benefits, insurance costs, benefits costs,

         and retirement benefits;

 iv.     Reimbursement of all expenses and financial losses Plaintiff has

         incurred as a result of Defendant’s actions;

 v.      Declaratory relief declaring the acts and practices of the Defendant to

         be in violation of the statute cited above;

 vi.     Reasonable attorney's fees plus costs;

 vii.    Compensatory damages;

 viii.   Punitive damages, and;

 ix.     Such other relief as this Court shall deem appropriate.




                                     14
     Case 2:21-cv-00615 Document 1 Filed 08/17/21 Page 15 of 15 PageID 15




                            DEMAND FOR JURY TRIAL

      Pursuant to Fed. R. Civ. P. 38(b) and the Seventh Amendment to the United

States, the Plaintiff demands a trial by jury as to all issues triable as of right.



                                  Respectfully submitted,

Dated: August 17, 2021            /s/Benjamin H. Yormak
                                  Benjamin H. Yormak
                                  Florida Bar Number 71272
                                  Trial Counsel for Plaintiff
                                  Yormak Employment & Disability Law
                                  9990 Coconut Road
                                  Bonita Springs, Florida 34135
                                  Telephone: (239) 985-9691
                                  Fax: (239) 288-2534
                                  Email: byormak@yormaklaw.com




                                           15
